DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Claim 4, 11, 20 are cancelled.  Claims 1-3, 5-10 and 12-19 are pending.

Claims 1, 8 and 17 amended with the features “wherein the color filter substrate comprises a black matrix, the black matrix is disposed at a side of the color filter substrate close to the array substrate, and the black matrix overlaps the shading electrodes, wherein the black matrix includes first boundary lines, the first boundary lines are located at sides of the black matrix close to the transparent electrodes, the common electrode lines comprise second boundary lines, and the second boundary lines are located at sides of the common electrode lines close to the gate electrodes; and in the direction horizontal (with gate line direction) to the plane where the array substrate is located, distances from the first boundary lines to the gate electrodes are not less than distances from the second boundary lines to the gate electrodes”, which may reject with a new reference Kim et al. (US 20070019137) with “in the direction horizontal (with gate line direction) to the plane where the array substrate is located, distances from the first boundary lines to the gate electrodes are not less than distances from the second boundary lines to the gate electrodes”.  

However, Fig. 3 in the instant application shows “in the direction horizontal (with data line) to the plane where the array substrate is located, distances from the first boundary lines to the gate electrodes are not less than distances from the second boundary lines to the gate electrodes”.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-3, 5, 8-10, 12-13 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao et al. (US 20130002625) in view of Kim et al. (US 20070019137).

    PNG
    media_image1.png
    299
    1390
    media_image1.png
    Greyscale

Regard to claims 1, 8, 12, 16-17, Liao et al. disclose a liquid crystal display panel, comprising 
an array substrate [a lower substrate 100/1000] and an upper substrate 3000 (not a color filter substrate) disposed oppositely (see Fig. 20), and 
liquid crystals 2000  disposed between the array substrate 100/1000 and the upper substrate [0060], 
wherein the array substrate 100 includes 
common electrode lines CL, 
gate electrodes [gates G integrated scan line SL1], and 
a pixel electrode, 
the pixel electrode is disposed on the common electrode lines CL and the gate electrodes G, and 
spacing areas are provided between the common electrode lines CL and the gate electrodes G in a direction parallel to a plane where the array substrate is located, 
the pixel electrode includes 
shading electrodes [first pixel electrode PE1 is a reflective pixel electrode [0029]] and transparent electrodes PE2 [second pixel electrode PE2 is a transparent pixel electrode [0032]],
the shading electrodes PE1 and the transparent electrodes PE2 are electrically connected [at contact window C1, see Fig. 2], and 
the shading electrodes PE1 cover the spacing areas; and 
the shading electrodes PE1 and the transparent electrodes PE2 are disposed in a same layer, 
the shading electrodes PE1 are electrically connected to the transparent electrodes PE2 through vias [contact window C1, Fig. 2], 
patterns of the shading electrodes are stripe- shaped (see Fig. 1 above).  

However, Liao et al. do not disclose the liquid crystal display panel, wherein the color filter substrate comprises a black matrix, the black matrix is disposed at a side of the color filter substrate close to the array substrate, and the black matrix overlaps the shading electrodes, wherein the black matrix includes first boundary lines, the first boundary lines are located at sides of the black matrix close to the transparent electrodes, the common electrode lines comprise second boundary lines, and the second boundary lines are located at sides of the common electrode lines close to the gate electrodes; and in the direction horizontal to the plane where the array substrate is located, distances from the first boundary lines to the gate electrodes are not less than distances from the second boundary lines to the gate electrodes.  

    PNG
    media_image2.png
    371
    676
    media_image2.png
    Greyscale

Kim et al. teach the liquid crystal display panel, wherein the color filter substrate comprises a black matrix, the black matrix is disposed at a side of the color filter substrate close to the array substrate, and the black matrix overlaps the shading electrodes, wherein 
the black matrix includes first boundary lines, the first boundary lines are located at sides of the black matrix close to the transparent electrodes 201, 
the common electrode lines 170 comprise second boundary lines, and the second boundary lines are located at sides of the common electrode lines 170 close to the gate electrodes 161; and 
in the direction horizontal (with gate line direction) to the plane where the array substrate 101 is located, distances from the first boundary lines to the gate electrodes are not less than (equal or greater than) distances from the second boundary lines to the gate electrodes.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Liao et al. disclosed with the liquid crystal display panel, wherein the color filter substrate comprises a black matrix, the black matrix is disposed at a side of the color filter substrate close to the array substrate, and the black matrix overlaps the shading electrodes, wherein the black matrix includes first boundary lines, the first boundary lines are located at sides of the black matrix close to the transparent electrodes, the common electrode lines comprise second boundary lines, and the second boundary lines are located at sides of the common electrode lines close to the gate electrodes; and in the direction horizontal to the plane where the array substrate is located, distances from the first boundary lines to the gate electrodes are not less than distances from the second boundary lines to the gate electrodes for improved the image display quality of the LCD device [0145].

Regard to claims 2, 9 and 18, Liao et al. disclose the liquid crystal display panel, wherein the common electrode lines CL and the gate electrodes G are provided in a same layer; and preset horizontal distances are provided between the shading first pixel electrode PE1 is a reflective pixel electrode [0029]] and the gate electrodes G in the direction (data direction) parallel to the plane where the array substrate is located.  

Regard to claims 3. 10 and 19, Kim et al. teach the liquid crystal display panel, wherein in a direction perpendicular to the plane where the array substrate is located, the black matrix and the transparent electrodes are staggered.  

Regard to claims 5 and 13, Kim et al. teach the liquid crystal display panel, wherein the shading electrodes [reflective electrodes 158 and 168 are on the pixel electrodes 157 and 167] and the transparent electrodes [the pixel electrodes 157 and 167 include a transparent conductive material. Examples of the transparent conductive material that can be used for the pixel electrodes 157 and 167 include indium tin oxide (ITO), and indium zinc oxide (IZO)] are integrally formed. Liao et al. disclose the liquid crystal display panel, wherein the shading electrodes and the transparent electrodes are integrally formed [with contact to each other as shown in Fig. 2; it would have been obvious to one of ordinary skill in the art at the time the invention was made to form integrally the shading electrodes and the transparent electrodes], since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893).

Allowable Subject Matter
Claims 6-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 6 and 14 are allowed since there is no prior teaches the liquid crystal display panel, wherein 
the transparent electrodes comprise main pixel electrodes and sub-pixel electrodes, and the main pixel electrodes and the sub-pixel electrodes are spaced apart; and 
the shading electrodes include first shading electrodes and second shading electrodes, the first shading electrodes are electrically connected to the main pixel electrodes, and the second shading electrodes are electrically connected to the sub-pixel electrodes.  
   
Claim 7 and 15 are allowed since they depend on the allowed claims 6 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871